Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: July 29, 2021

2h OK OK ok ok ok ok ok Ok ok ok ok ok ok OK OK OO Ok Ok Ok Ok OK OO Ok

PAMELA LAWRENCE, * No. 14-835V
*
Petitioner, * Special Master Sanders
v. *
*
SECRETARY OF HEALTH * Stipulation for Award; Influenza (“Flu”)
AND HUMAN SERVICES, * Vaccine; Allergic Reaction
*
Respondent. *

2h OK OK ok ok ok ok ok Ok ok ok ok ok ok OK OK OO Ok Ok Ok Ok OK OO Ok

Braden A. Blumenstiel, The Law Offices of DuPont & Blumenstiel, Dublin, OH, for Petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On September 8, 2014, Pamela Lawrence (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the Influenza (“flu”) vaccine she received on October 31, 2013,
caused her to suffer an allergic reaction including various symptoms. See Pet. {{] 5—7, ECF No. 1.
Petitioner further alleged that her injury lasted for more than six months. See id. 77 19, 24.

On July 27, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stipulation J 7, ECF No. 156. The parties state
that “Respondent denies that the flu vaccine caused [P]etitioner’s alleged injuries, or any other
injury or [P]etitioner’s current condition.” /d. 7 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. See id. 7. I find the stipulation reasonable and adopt
it as the decision of the Court in awarding damages, on the terms set forth therein.

The parties stipulate that Petitioner shall receive the following compensation:

A lump sum of $60,000.00 in the form of a check payable to [P]etitioner.

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

Id. 1 8.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.*

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

PAMELA LAWRENCE,

Petitioner,

 

 

V. No. 14-835V
Special Master Sanders
SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,
Respondent.
STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The petition seeks
compensation for injuries allegedly related to petitioner’s receipt of the influenza (“flu”) vaccine,
which vaccine is contained in the Vaccine Injury Table (the *Table™), 42 C.F.R. § 100.3(a).

2. Petitioner received the vaccine on or about October 31, 2013.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the influenza vaccine caused her to experience an allergic
reaction, difficulty breathing and swallowing, arm tingling, facial tics, stuttering, and slurring of
her words, and that she experienced the residual effects of this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action for
damages as a result of her condition.

6. Respondent denies that the flu vaccine caused petitioner's alleged injuries, or any other

injury or petitioner's current condition.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the
following vaccine compensation payment:

A lump sum of $60,000.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under 42
U.S.C. §300aa- 1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-15(g). including State compensation programs, insurance policies. Federal or State
health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et
seq.)), or entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award for

attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided

2
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §
300aa-15(g) and (h).

13. In return for the payment described in paragraph 8, and any amount awarded pursuant
to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs, executors,
administrators, successors and/or assigns, does forever irrevocably and unconditionally release,
acquit and discharge the United States and the Secretary of Health and Human Services from any
and all actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could have
been brought, or could be timely brought in the Court of Federal Claims, under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way
growing out of, any and all known or unknown, suspected or unsuspected personal injuries to or
death of petitioner resulting from, or alleged to have resulted from, the influenza vaccine
administered on or about October 31, 2013, as alleged by petitioner in a petition for vaccine
compensation filed on or about September 8, 2014, in the United States Court of Federal Claims as
petition No. 14-835V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms of
this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except as

3
otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the parties
hereto to make any payment or do any act or thing other than is herein expressly stated and clearly
agreed to. The parties further agree and understand that the award described in this Stipulation
may reflect a compromise of the parties’ respective positions as to liability and/or amount of
damages and further, that a change in the nature of the injury or condition or in the items of
compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the influenza vaccine caused petitioner's alleged
allergic reaction, difficulty breathing and swallowing, arm tingling, facial tics, stuttering, and
slurring of her words, or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~™n™~ ~~ ™ ™ ™~ ™~ Or Oe Oe OS OSS SSS SSS
Respectfully submitted.

 

ATTORNEY OF RECORD FOR
PETITIONER:

  

 

BRADEN A. BLUMENSTIEL
DuPont & Blumenstie!, LLC
655 Metro Pl. S — Ste. 440
Dublin. OH 43017

Tel: (614) 408-0529

Email: braden@dandblaw.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CALT Dale Wheahlar, ONSe, fee
TAMARA OVERBY
Acting Director. Division of Injury
Compensation Programs
Healthcare Systems Bureau
Health Resources and Services
Administration ‘
U.S. Department of Health
and Human Services
5600 Fishers Lane. 8N146B
Rockville. MD 20857

pate onfz+eor|

 

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

LusAy—
HEATHER L. PEARLMAN
Aetirg Deputy Director
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington. DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Coma Co thao

CAMILLE M. COLLETT

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington. DC 20044-0146

Tel: (202) 616-4098

Email: Camille.M.Collett@usdoj.gov